UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-51685 CNB Financial Corp. (Exact name of small business issuer as specified in its charter) Massachusetts 20-3801620 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 33 Waldo Street, P.O. Box 830, Worcester, MA01613-0830 (Address of principal executive offices) (508) 752-4800 (Issuer’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] At November 8, 2007, the registrant had 2,283,208 shares of common stock, $1.00 par value, issued and outstanding. Transitional Small Business Disclosure Format (Check one):Yes[]
